I dissent. I find myself unable to concur in the order fixing the punishment just made by the court majority. I am of the opinion that in this matter the penalty should be either the maximum provided by law — five hundred dollars fine and five days' imprisonment in the county jail — or, it should consist of an admonition or, at most, a reprimand. If this unwarranted interference with the due administration of justice were prompted by selfish or corrupt motives, or was knowingly and designedly intended, by secret communications, to exert an undue and unfair influence on the court, nothing less than the maximum penalty would be adequate. On the other hand, if, with no improper motives, but through ignorance of court procedure, with no realization of the improprieties of the act complained of, these defendants openly blundered into this embarrassing situation, neither the dignity nor the integrity of this court, nor the ends of justice, require more than an admonition, or, at most, a reprimand, to these defendants.
Because I am satisfied that the defendants, none of whom is a lawyer, did not realize the impropriety of their acts and were actuated by no improper motive, I think the punishment is excessive and unwarranted under the circumstances of this case; that an admonition, or, at most, a reprimand, would be amply sufficient.